DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 7/22/2021, with respect to the rejection(s) of claim(s) 1-24 under 112 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied references.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7, 8-12, 14-18, 22-23, 25-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arezina et al (US 2010/0227670 A1).
Claim 1: Arezina discloses an electronic gaming machine comprising: a display device; at least one processor; and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor (Fig. 1a, 1b, 2), cause the at least one processor to: 
wirelessly receive, from a mobile device (300: Fig. 3), data associated with an account maintained by a server of a gaming property cashless system which is accessed via a gaming establishment digital wallet mobile device application of the mobile device (i.e. the system includes a portable digital wallet that wirelessly communicates with a gaming machine… the digital wallet stores 
request an amount of funds from the account, said amount of funds being determined in association with the gaming establishment digital wallet mobile device application of the mobile device (i.e. The portable data unit facilitates the transfer of funds or associated funds to the gaming machine), [0055]-[0056], [0063], and 
responsive to the requested amount of funds being approved for transfer by the server of the gaming property cashless system and following a transfer, that occurs separate from the mobile device and the gaming establishment digital wallet mobile device application, of fund data from the server of the gaming property cashless system to the at least one processor: cause a modification of a credit balance of the electronic gaming machine based on the requested amount of funds, and cause the display device to display the credit balance [0063], [0087], [0091].

Claim 3: Arezina discloses the electronic gaming machine of Claim 1, wherein when executed by the at least one processor responsive to a request to cashout the credit balance to the account being received, the plurality of instructions cause the at least one processor to: cause a transmission of data associated with an amount of the credit balance, said transmission of data causes an increase of the account based on the amount of the credit balance [0059], [0061].
Claim 4: Arezina discloses the electronic gaming machine of Claim 1, wherein the data is wirelessly communicated via a wireless protocol selected from the group consisting of: a near field communication protocol, a WiFi protocol, a Bluetooth protocol, and a mobile device network protocol [0054]-[0055].
Claim 5: Arezina discloses the electronic gaming machine of Claim 1, further comprising a housing, and an acceptor supported by the housing, wherein when executed by the at least one processor, the plurality of instructions cause the at least one processor to: responsive to a physical item (i.e. barcoded ticket) being received via the acceptor, modify the credit balance based, at least in part, on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance to the account accessed via the gaming establishment digital wallet mobile device application of the mobile device [0059], [0061].
Claim 22: Arezina discloses the electronic gaming machine of Claim 1, wherein when executed by the at least one processor after the credit balance is modified based on the requested amount of 
Claim 7: Arezina discloses the electronic gaming machine of Claim 22, wherein any determined award is selected from the group consisting of: a quantity of monetary credits, a quantity of promotional credits, and a quantity of player tracking points [0050].

8-12, 14, 23:  Arezina disclose a method of operating a electronic gaming machine as similarly discussed in claims 1-5, 7, 22 above.

15-18:  Arezina disclose a gaming system server comprising at least one processor and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to execute the steps similarly discussed in claims 1-5, 7, 22 above.
Claim 25: Arezina discloses the device of Claim 15, wherein the at least one processor comprises a processor of a bill validator (18: Fig. 1a), [0033].
Claim 26: Arezina discloses the device of Claim 15, wherein the at least one processor comprises a processor of a printer (42: Fig. 1a), [0050]. 
Claim 27: Arezina discloses the device of Claim 15, wherein the at least one processor comprises a processor of a player tracking unit [0038], [0066].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5-6, 10, 12, 13, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Arezina et al (US 2010/0227670 A1) as applied above and further in view of Anderson et al (US 2013/010778 A1).
Claims 3, 5, 10, 12, 17: Alternatively, if applicant does not find Arezina to inherently disclose the cashout limitation, Anderson discloses such cashout limitation (Fig. 1, 8 & 9). It would have been obvious to a person of ordinary skilled in the art to modify Arezina with Anderson and would have been motivated to do so to allow and player to end a game and cashout any winnings.
Claim 6, 13: Arezina discloses the invention above but does not explicitly discloses further comprising a housing, and an acceptor supported by the housing, wherein when executed by the at least one processor, the plurality of instructions cause the at least one processor to: responsive to a first physical item being received via the acceptor, modify the credit balance based, at least in part, on a monetary value associated with the received first physical item, and responsive a cashout input being received, cause an initiation of any payout of a second physical device having a monetary value associated with the credit balance. Anderson discloses further comprising a housing, and an acceptor 

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715